DETAILED ACTION
	This action is responsive to 05/17/2021.
	Prior objections to claims 2, 11, and 12 have been withdrawn.
	Prior rejection of claim 17 under 35 U.S.C. §112 has been withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shengfeng Chen on 05/27/2021.
The claims have been amended as follows:
Please, amend claim 9 as follows:
9. (Canceled).
Allowable Subject Matter
Claims 1-8, 10-17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The current invention is directed to a data voltage compensation method, a display driving method, a data compensation apparatus for implementing the data voltage compensation/display methods, and a display device thereof.
The prior art of record fails to adequately disclose the combined features of the claimed invention (claim 1 taken as representative of the claims), particularly, the prior art of record fails to adequately disclose “A method for compensating data voltages in a display apparatus, wherein the display apparatus includes multiple pixel circuits respectively associated with multiple sub-pixels, and a respective one of the multiple pixel circuits includes at least a driving transistor, an organic light-emitting diode (OLED), and a sense line coupled to the driving transistor and the OLED, the method for individually compensating a data voltage to be applied to one of the multiple pixel circuits comprising: obtaining a threshold voltage of the driving transistor in the one of the multiple pixel circuits; applying a testing voltage to a gate electrode of the driving transistor for charging the sense line up to a first time period to determine a first monitoring voltage associated with the sense line, wherein the testing voltage is set to be a sum of the threshold voltage and a first setting voltage; and compensating a data voltage to be applied to the one of the multiple pixel circuits based on the first monitoring voltage and the threshold voltage; wherein the compensating the data voltage comprises dividing the data voltage to be applied to the one of the multiple pixel circuits by a first parameter and adding a second parameter to obtain a compensated data voltage, wherein the first parameter is equal to a square root of the first monitoring voltage divided by a first constant and the second parameter is equal to a sum of the threshold voltage and a second constant.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706.  The examiner can normally be reached on 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627